DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final Office action is in response to Applicant’s patent application number 16/857,582 filed on 4/24/2020.
Currently, claims 1-24 are pending and examined. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: means of relative axial movement in claims 10 and 21.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 1, line 5; a citation “an adjustable and selectively operable coupling” is confusing and indefinite because it is not clear that if this citation is the same as “said adjustable coupling” in line 6? Clarification is required. Claims 2-8 depending upon the rejected claim 1 are also rejected. 

Re claim 9, lines 9 and 13; a citation “said coupling” does not have a proper antecedent basis, unless the Applicant meant “said adjustable coupling”? Clarification is required. Claims 10-16 depending upon the rejected claim 9 are also rejected.
Re claim 9, line 12; a citation “the second adjustable interface” does not have a proper antecedent basis. Correction is required. 
Re claim 9, line 13; a citation “elements” is confusing and indefinite because does not clear that if this “elements” is the same as “elements” cited in line 9? Clarification is required.  
Re claim 9, last line; a citation “the position of said door” does not have a proper antecedent basis, unless the Applicant meant either “the closed position” or “the open position”? Clarification is required. 
Re claim 17, lines 9-10 and 12; a citation “said coupling” does not have a proper antecedent basis, unless the Applicant meant “said adjustable coupling”? Clarification is required. Claims 18-34 depending upon the rejected claim 17 are also rejected. Claims 18, 19, 20, 21 and 24 having the same issues as mentioned are rejected. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


As best understood, claim(s) 1-2, 17 and 21-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US No. 5,878,530 to Eccleston et al. (‘Eccleston’).
Re claim 1: Eccleston discloses a door operating system 10 for moving a door 12 about a vertical pivot axis between a closed position and an open position, said door operating system 10 comprising: a 
Re claim 2: wherein the tree-end of the output shaft 17 defines a first end face extending generally normal to an axis defined by the output shaft 17 of said driver 14, and wherein said linkage 37/40 defines a second end face extending generally normal to the axis defined by the output shaft 17 of said driver 14.
Re claim 17: Ecclestion discloses a door operating system 10 for repeatedly moving a door 12 about a stationary pivot axis between a closed position and an open position, said door operating system 10 comprising: a driver 14 including a positively driven free-ended output shaft 17 defining a fixed axis; a linkage 37/40 including a generally L-shaped crank arm (e.g. as shown in Fig. 2) operably 
Re claim 21: wherein the course teeth of said first and second interfaces 33/34 are mutually engageable and disengageable by means of relative axial movement of said coupling 25 along the fixed axis of said output shaft 17 (Fig. 2).
Re claim 22: further including a locking mechanism 45 for conditioning said door operating system 10 in a locked condition, wherein the teeth of said first and second interfaces 33/34 are 
 Allowable Subject Matter
Claims 3-8, 18-20 and 23-24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: no prior art discloses combination structures of a door operating system including wherein said coupling defines a ring selectively rotatable about the axis defined by the output shaft of said driver and having third and fourth axially spaced end faces thereon as set forth in the claims.
Claims 9-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: no prior art discloses combination structures of a door operating system including elements of said first set of interlocking instrumentalities being mutually engagable in a plurality of first distinct angularly indexed positions about the fixed axis of said output shaft, and with the first angularly indexed positions having a first angular separation, and with the second adjustable interface including a second set of interlocking instrumentalities defined between said coupling and said linkage, with elements of said second set of interlocking instrumentalities being mutually engagable in a plurality of second distinct angularly indexed positions about the fixed axis of said output shaft, and with the difference in the angularly indexed positions of the first and second adjustable interfaces allowing for a high angular resolution of the position of said door as set forth in the claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see attached PTO-892).
Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to CHI Q. NGUYEN whose telephone number is (571) 272- 6847. The examiner can normally be reached on Monday-Friday from 7:30 am-4:00 pm. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Mattei can be reached at (571) 270-3238. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197.
 /CHI Q NGUYEN/
Primary Examiner, Art Unit 3635

    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale